USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

Manmohan Ahluwalia,

 

DOC #:
DATE FILED: __7/9/2021

Plaintiff,

 

-against-
19 Civ. 10940 (AT)
Zaika Food Company LLC, Mandeep Oberoi, and Pooja
Patel, ORDER

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court has reviewed Plaintiffs supporting materials for default judgment at ECF Nos.
32-37. The Court concludes that the materials fail to comply with Attachment A to the Court’s
Individual Practices in Civil Cases. Attachment A requires an “affidavit or declaration signed by a
party with personal knowledge . . . which sets forth a statement of proposed damages and the basis for
each element of damages, including a step-by-step explanation of each calculation” (emphasis
added). Plaintiffs affidavit does not include this step-by-step explanation. ECF No. 33.

Accordingly, by July 14, 2021, Plaintiff shall re-submit his affidavit in accordance with
Attachment A to the Court’s Individual Practices.

SO ORDERED.

Dated: July 9, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
